                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION at AKRON


 IN RE FIRSTENERGY SOLUTIONS                             Case No. 18-50757-AMK
 CORP., ET AL.,
                                                         Chapter 11
        Debtors
                                                        Honorable Alan M. Koschik,
                                                        United States Bankruptcy Judge


 FIRSTENERGY SOLUTIONS CORP.,

        Plaintiff,
                                                        Adversary Proceeding 18-5100
 V.

 BLUESTONE ENERGY SALES CORP.,

        Defendant.



                           DEFENDANT’S SECOND MOTION TO
                        FURTHER AMEND DISCOVERY DEADLINES

       Defendant Bluestone Energy Sales Corp. (“Bluestone”), through counsel, respectfully

moves the Court to amend the Order entered on December 23, 2019 [Doc. 36]. In support of this

Motion, Bluestone states that the most recent scheduling Order in this case established the

following deadlines:

       a.     Bluestone was to identify the subject matter of its expert report(s) by Tuesday,

              January 7, 2020;

       b.     Bluestone was to identify its proposed expert witness(es) by Wednesday, January

              15, 2020;

       c.     Bluestone was to respond to Plaintiff’s First Set of Requests for Admission by

              Wednesday, January 15, 2020;


                                               1

18-05100-amk         Doc 41   FILED 01/31/20       ENTERED 01/31/20 15:07:31      Page 1 of 4
       d.      All fact depositions was ordered to be completed by Friday, January 31, 2020;

       e.      Bluestone was ordered to serve its initial expert report(s) by Friday, February 7,

               2020;

       f.      The Plaintiff was ordered to serve rebuttal expert report(s), if any, by Friday,

               March 6, 2020; and

       g.      All expert discovery was ordered to be completed by Friday, March 20, 2020.

       Those deadlines were negotiated by the parties following the filing of the Defendant’s

Motion To Further Amend Discovery Scheduling Order And To Amend Expert Discovery

Scheduling Order [Doc. 35], the need for which was the unavailability of lead counsel for

Bluestone, Richard A. Getty. Mr. Getty, who has been involved in all major decisions in this

matter and who is deemed essential to expert witness preparations and the depositions to be

taken in this case, is recovering from various surgical procedures which commenced in the Fall

of 2019 and related issues.

       Although Mr. Getty has returned to the office, that return was not accomplished as soon

as had been anticipated, and he is not yet fully recovered.        Mr. Getty has also suffered

complications from the 2019 procedures which will require follow-up in coming months. In any

event, Mr. Getty is gradually working through the backlog of matters that arose during his

absence and which require his attention. Unfortunately, he has not been able to schedule, to

prepare for, or to participate in fact depositions in this case which were to be concluded by this

date, precipitating this Motion.

       Bluestone timely complied with items “a” through “c” above, and seeks to amend the

deadlines associated with items “d” and “e”—the deadlines for fact depositions and for tendering

Bluestone’s expert report. The parties are currently involved in discussions to schedule those




                                                2

18-05100-amk       Doc 41     FILED 01/31/20        ENTERED 01/31/20 15:07:31        Page 2 of 4
matters in coming weeks and will update the Court as soon as possible on the results of those

discussions. This Motion is being filed so that the issue is brought to the attention of the Court

prior to the expiration of any current deadline.

       Bluestone is aware that extensions of its remaining deadlines may require corresponding

extensions of deadlines for the Plaintiff that flow from Bluestone’s expert report, such as items

“f” and “g” above. As such, Bluestone has no objection to appropriate revisions to those

deadlines as well.

                                             NOTICE

       PLEASE TAKE NOTICE that any objection to the relief sought in the foregoing Motion

must be filed within 14 days, unless otherwise Ordered by the Court, from the date of service as

set forth below in the Certificate of Service, and that the Court is authorized to grant the relief

requested without further notice unless a timely objection is filed.

                                                         Respectfully submitted


                                                         /s/ Richard A. Getty
                                                         RICHARD A. GETTY (Ohio Bar #23245)
                                                                and
                                                         C. THOMAS EZZELL (pro hac vice)

                                                         THE GETTY LAW GROUP, PLLC
                                                         The Offices at City Center
                                                         100 West Main Street, Suite 200
                                                         Lexington, Kentucky 40507
                                                         Telephone: (859) 259-1900
                                                         Facsimile: (859) 259-1909
                                                         rgetty@gettylawgroup.com
                                                         tezzell@gettylawgroup.com

                                                         COUNSEL FOR DEFENDANT
                                                         BLUESTONE ENERGY SALES CORP.




                                                   3

18-05100-amk         Doc 41   FILED 01/31/20           ENTERED 01/31/20 15:07:31      Page 3 of 4
                               CERTIFICATE OF SERVICE

       It is hereby certified that a copy of the foregoing Defendant’s Second Motion To Further
Amend Discovery Deadlines was served on this the 31st day of January, 2020, electronically in
accordance with the method established under this Court’s CM/ECF Administrative Procedures
and applicable Standing Order(s), if any, upon the following:


Marc B. Merklin (0018195)
Kate M. Bradley (0074206)
       and
Bridget A. Franklin (0083987)
BROUSE MCDOWELL LPA
338 South Main Street, Suite 500
Akron, Ohio 44311-4407
Telephone: (330) 535-5711
Facsimile: (330) 253-8601
mmerklin@brouse.com
kbradley@brouse.com
bfranklin@brouse.com

Ira Dizengoff (admitted pro hac vice)
Lisa Beckerman (admitted pro hac vice)
Joseph Sorkin (admitted pro hac vice)
       and
Christopher Gessner (admitted pro hac vice)
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, New York 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002
idizengoff@akingump.com
lbeckerman@akingump.com
jsorkin@akingump.com
cgessner@akingump.com

COUNSEL FOR PLAINTIFF FIRSTENERGY
SOLUTIONS CORP.



                                                    /s/ Richard A. Getty
                                                    COUNSEL FOR DEFENDANT
ctepld0605




                                              4

18-05100-amk      Doc 41    FILED 01/31/20        ENTERED 01/31/20 15:07:31       Page 4 of 4
